DETAILED ACTION
Response to Amendment
Claims 3, 10 and 17 are cancelled. 
Claims 1-2, 5, 8-9, 15-16 are amended. 
Claims 1-2, 4-9, 11-16 and 18-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the invention is directed to an abstract idea of a series of mathematical algorithm steps prior to the generic display of an image. At no point does any limitation in the claims improve another technology, or technological field, or the functioning of the computer the algorithm is installed on. The invention is directed entirely towards applying a mathematical algorithm on a general purpose computer and use the mathematical properties inherent in the computer to produce an image. At no point in time does the invention result in any physical transformation of an article. The generation of an image is a well-known function in the art, and the claim limitations are merely mathematical steps performed before the image is displayed. There is no significant extrasolution activity as image generation is well-known and understood in the field, and data gathering from a simulated data set or other computer storage is not significant extrasolution activity. All of the steps performed are routine and well-known steps in the industry, merely applied to a general purpose computer in the form of an algorithm. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (SEG – Geophysics Conf: July 2013) in view of Poole (US 2013/0176819).
Regarding Claims 1, 8 and 15, Liu teaches a computer-implemented method, product and apparatus,  performed by one or more processors for generating an image of subsurface features of a portion of the earth using diffraction energy [p629 Col.1 “Introduction”], the method comprising the following operations: receiving gathers [Fig 3]; converting the gather into one or more plane-wave gathers [p629 Col.1 “Introduction; p630, Col. 1]; selecting one of the plane-wave gathers [p630, Col. 1]; extrapolating source-side wavefields of the plane-wave gather downward [p630, Col. 2]; extrapolating receiver-side wavefields of the plane-wave gather downward and decomposing the extrapolated receiver-side wavefields [p630, Col. 2; Fig 6]; forming a pseudo dip-angle gather by applying an imaging function to the extrapolated plane-wave source-side wavefields and the decomposed plane-wave receiver-side wavefields [p630, Col. 2; Fig 6]; extracting the diffraction image information from the pseudo dip-angle gather by using a windowed median filter [p630, Col. 1; p631, Col. 1; Fig 7-8]; and generating a stacked diffraction image representative of subsurface features of a portion of the earth [p630, Col. 1; p631, Col. 1; Fig 7-8], wherein the stacked diffraction image is used in well design to access a reservoir (No patentable weight given. Future implied intended use). Liu does not explicitly teach – but Poole does teach  receiving a shot gather formed from a plurality of shots [Abstract; 0010-12; 0038-40; 
Regarding Claims 2, 9 and 16, Liu also teaches repeating, for each remaining plane-wave gather, the steps of: extrapolating the source-side wavefields of the plane-wave gather [p630, Col. 2]; extrapolating and decomposing the receiver-side wavefields of the plane- wave gather [p630, Col. 2; Fig 6]; and forming the pseudo-dip angle gather by applying the imaging condition to the extrapolated plane-wave source-side wavefields and the extrapolated and decomposed plane-wave receiver-side wavefields [p630, Col. 2; Fig 6], and wherein forming a pseudo dip-angle gather by applying an imaging condition to the extrapolated plane-wave source-side wavefields [p631, Col. 1 Fig 7-8] and the extrapolated and decomposed plane-wave receiver-side wavefields comprises combining the extrapolated source-side wavefields and the extrapolated and decomposed receiver-side wavefields generated from all of the plane-wave gathers into the pseudo-dip angle gather [p631, Col. 1 Fig 7-8].
Regarding Claims 4, 11 and 18, Liu also teaches wherein decomposing the receiver-side wavefields of the plane-wave gather comprises applying a recursive Radon transform to the 
Regarding Claims 5, 12 and 19, Liu also teaches wherein applying a recursive Radon transform to the receiver-side wavefields of the plane-wave gather comprises applying a windowed recursive Radon transform to the receiver-side wavefields of the plane-wave gather [p629 Col.1 “Introduction”; p630 Col. 1] – as this is a well-known application of the Radon transform.
Regarding Claims 5, 12 and 19, Liu also teaches wherein extracting the diffraction image information from the pseudo-dip angle gather comprises applying a windowed median filter to the pseudo dip-angle gather to remove reflection energy information from the diffraction energy information [p630 Col. 1, p631, Col. 1].
Regarding Claims 7 and 14, Liu also teaches wherein combining the extrapolated plane-wave source-side wavefields and the extrapolated and decomposed plane-wave receiver-side wavefields to form a pseudo-dip angle gather comprises forming the pseudo dip-angle using the relationships: where … l is the pseudo dip-angle gather; S represents the extrapolated plane-wave source-side wavefields at spatial location (x, z) with a ray parameter p corresponding to a surface incident angle and frequency ω ; R represents the decomposed plane-wave receiver-side wavefields obtained using the recursive Radon transform; θ's is the surface incident angle of the plane-wave gather; θ r is the propagation angle of the plane-wave receiver-side wavefield; and β is the pseudo dip-angle [p629, Col. 2].

Response to Arguments
Applicant's arguments filed 5 January 2022 directed to the rejection of Claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments and amendments, they are insufficient to overcome the outstanding 101 rejection. Examiner reiterates that the applicant review each of the rationales in Paragraph 5 above as to why the claims are rendered ineligible under 35 USC 101. Noting that there are challenges to “obtaining” diffraction images is not significantly more than an abstract idea – the presolution data collection is still conventional in the art (shot gathers). That the images are used with the future intent of being part of well design is largely irrelevant because it is disembodied from the claimed invention. The applicant notes that “fewer computational resources than existing approaches” and “efficiency in producing images” are improvements. Neither instance improves the functionality of the general purpose computer used to apply the abstract idea, which is in the form of an algorithm. As the applicant notes, this is specifically this field of endeavor which is merely applying a general concept to a particular technical field of interest. As a result – these arguments are not persuasive and the rejection of claims 1-2, 4-9, 11-16 and 18-20 under 35 USC 101 are maintained. 
 Applicant’s arguments with respect to the rejections of claims 1, 8 and 15 under 35 USC 102/103 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner




/JAMES R HULKA/Primary Examiner, Art Unit 3645